                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      No. 5:07-CR-260-FL-1


 UNITED STATES OF AMERICA,                       )
                                                 )
                       v.                        )
                                                 )                      ORDER
 TORRENCE LASHAWN HOWARD,                        )
                                                 )
                        Defendant.               )


       This matter is before the court on defendant’s motion for early termination of supervised

release (DE 50). The government did not respond to the motion. For the following reasons, the

court denies the motion.

                                         BACKGROUND

       On December 12, 2007, defendant pleaded guilty to carjacking, in violation of 18 U.S.C.

§ 2119, and using, carrying, or brandishing a firearm during and in relation to a crime of violence,

in violation of 18 U.S.C. § 924(c)(1)(A)(ii). On March 5, 2008, the court held defendant’s

sentencing hearing. After consideration of the advisory sentencing guidelines, the findings of a

presentence investigation report, defendant’s arguments at hearing, and factors set forth in 18 U.S.C.

§ 3553(a), the court imposed an aggregate sentence of 130 months’ imprisonment, 5 years’

supervised release, and a $200 special assessment. On December 23, 2016, defendant was released

from imprisonment and began serving his term of supervised release. Defendant filed the instant

motion seeking early termination of supervised release on May 22, 2019. Defendant requests early

termination of supervised release so he can pursue an employment opportunity outside of this
judicial district. Defendant notes that he has complied with all conditions of supervised release since

his release from custody.

                                     COURT’S DISCUSSION

       The court may terminate a term of supervised release at any time after expiration of one year

of supervised release, “if it is satisfied that such action is warranted by the conduct of the defendant

released and the interest of justice” and after consideration of the relevant factors set forth in 18

U.S.C. § 3553(a). 18 U.S.C. § 3583(e)(1). “The phrase ‘the interest of justice’ does give the district

court latitude to consider a broad range of factors in addition to an individual’s behavior in

considering whether to terminate the supervised release period.” United States v. Pregent, 190 F.3d

279, 283 (4th Cir. 1999).

       Here, defendant pleaded guilty to carjacking and use of a firearm during a crime of violence.

Defendant’s criminal history included conviction for disorderly conduct, and numerous arrests for

violent offenses, such as assault with a deadly weapon, assault on a school employee or volunteer,

and conspiracy to commit robbery with a dangerous weapon. The presentence investigation report

also found defendant had a history of substance abuse. In light of the violent nature of the

defendant’s offense of conviction and historical issues with substance abuse, the court finds early

termination of supervised release would not promote the goals of sentencing set forth in § 3553(a).

See id. (holding district court properly considered circumstances of the governing offense, criminal

history, and past substance abuse problems when denying motion for early termination of supervised

release). Defendant’s post-sentencing compliance with the terms of supervised release, while

laudable, does not justify early termination of supervised release in these circumstances.




                                                   2
       The court, however, commends defendant for his record of achievement while in custody and

on supervised release, as reflected in the instant motion. Defendant earned his general education

diploma and completed numerous adult continuing education courses while incarcerated. Defendant

also completed the Bureau of Prisons’s residential drug abuse program, and became a mentor for

fellow inmates enrolled in the program. After his release, defendant complied with all terms of

supervised release, and secured gainful employment. Defendant’s reported performance while

incarcerated and on supervised release is consistent with the court’s expectations at time of

sentencing.

                                        CONCLUSION

       Based on the foregoing, the court DENIES defendant’s motion for early termination of

supervised release (DE 50).

       SO ORDERED, this the 14th day of August, 2019.



                                            _____________________________
                                            LOUISE W. FLANAGAN
                                            United States District Judge




                                               3
